DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-16
Withdrawn claims: 				1-11
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				12, 14-15
New claims: 					17-20
Claims currently under consideration:	12-20
Currently rejected claims:			12-20
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on 07/20/2022 is acknowledged.  In the restriction requirement, Group IV encompassed claims 12-16; however, with the submission of new claims 16-20 which are dependent from claim 12, Group IV now encompasses claims 12-20. 
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroven (US 2015/0183814).
Regarding claim 12, Schroven teaches a nutritional composition (corresponding to consumable products) [0040] comprising a spray-dried powder consisting essentially of at least one (corresponding to a powder of the HMO or a blend of two or more HMOs) lacto-N-fucopentaose (corresponding to LNFP I) [0038].  Although Schroven does not teach that the lacto-N-fucopentaose  is produced by microbial fermentation, it  is noted that claim 12 is a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I.
Regarding claim 13, Schroven teaches the invention as described above in claim 12, including the composition further comprising at least one additional neutral HMO and/or sialylated HMO (corresponding to HMO blends comprising LNT, LNnT, 2’-FL, 3-FL, LNFP I, 3’-SL, 6’-SL, LST-a, and DS-LNT) [0038].
Regarding claim 14, Schroven teaches the invention as described above in claim 13, including the neutral HMO is 2-fucosyllactose, 3-fucosyllactose, lacto-N-tetraose, lacto-N-neotetraose, and lacto-N-fucopentaose I (corresponding to 2’-FL, 3-FL, LNT, LNnT, and LNFP I, respectively) [0038].
Regarding claim 15, Schroven teaches the invention as described above in claim 13, including the sialylated HMO is 3-siallactose, 6’-sialyllactose, LST-a, and disialyllacto-N-tetraose (corresponding to 3’-SL, 6’-SL, LST-a, and DS-LNT, respectively) [0038].
Regarding claim 16, Schroven teaches the invention as described above in claim 12, including the composition contains at least one probiotic microorganism [0041].
Regarding claim 17, Schroven teaches the invention as described above in claim 12, including the powder comprises 90-100 wt% lacto-N-fucopentaose (corresponding to spray-drying an aqueous solution of the HMO so that the water maximum water content in the resulting powder is 10% [0038]), which falls within the claimed concentration.
Regarding claim 18, Schroven teaches the invention as described above in claim 12, including the lacto-N-fucopentaose is present in amorphous form [0040].
Regarding claim 19, Schroven teaches the invention as described above in claim 12, including the spray-dried powder contains a maximum of 10% water [0038], which falls within the claimed concentration.
Regarding claim 20, Schroven teaches the invention as described above in claim 12, including the spray-dried powder is free of genetically-engineered microorganisms and nucleic acid molecules derived from genetically-engineered microorganisms (corresponding to the spray-dried powder containing the HMO and any residual water [0038]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, and 15-16 of co-pending Application No. 16/769,897 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1-2, 8-9, and 15-16 require the same features of instant claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 14 of co-pending Application No. 16/770,224 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1, 12, and 14 require the same features of instant claim 12, except that the lacto-N-fucopentaose is produced by microbial fermentation.  However, there is no structural or functional difference associated with lacto-N-fucopentaose produced by various methods and therefore, the mere selection of lacto-N-fucopentaose in the co-pending claims renders the instant claim obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of co-pending Application No. 17/097,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 14 require the same features of instant claim 12. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791